Citation Nr: 0416326	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including a psychosis.



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's claim was received on August 22, 2001.

A historical review of the record shows that in an August 
1995 rating decision the RO found no new and material 
evidence had been submitted to warrant reopening the 
veteran's claim of service connection for a psychiatric 
disorder.  The veteran filed a timely appeal.

In an August 1997 decision, the Board determined that new and 
material evidence had been presented with which to reopen the 
veteran's claim.  The case was then remanded to the RO for 
consideration of the claim on the merits.  In October 1998 
the RO confirmed and continued the denial of the veteran's 
claim.  In a February 25, 1999, decision, the Board denied 
entitlement to service connection for a psychiatric disorder 
including a psychosis.  

In June 1999, reconsideration of the Board's February 25, 
1999 based on obvious error was denied under 
38 U.S.C.A.§§ 7103, 7104 (West 1991); 38 C.F.R. §§ 20.1000, 
20.1000.  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
veteran's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001). 


FINDINGS OF FACT

1.  In a February 25, 1999 decision the Board denied 
entitlement to service connection for a psychiatric 
disability including a psychosis.

2.  Evidence submitted subsequent to the Board's February 25, 
1999, decision is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the February 25, 1999, decision 
wherein the Board denied entitlement to service connection 
for a psychiatric disability including a psychosis is not new 
and material, and the veteran's claim for that benefit is not 
reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100, 20.1105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence on file at the time of the February 1999 Board 
decision is cited in the paragraphs below.

According to the medical evidence of record, the veteran was 
seen, by court order, for evaluation at a community guidance 
center prior to his enlistment into service.  

A December 1966 report describes the veteran as "extremely 
uncooperative" and defiant.  Because of his attitude at the 
time, a psychiatric diagnosis could not be obtained.

The VA requested the veteran's service medical records from 
the National Personnel Records Center in 1987.  

The National Personnel Records Center responded with a note 
that any of the veteran's records that might have been in 
their possession were apparently destroyed in a fire in 1973.  

In April 1996, the veteran obtained and submitted a number of 
service personnel and medical records.  

The veteran's August 1967 pre-induction examination report 
showed no history of nervous trouble, depression, or 
excessive worry was noted, although the veteran wrote 
"sometimes" in response to the question on bedwetting.  A 
psychiatric evaluation was normal.  

A February 1968 mental health report reflects a diagnosis of 
an "immature personality with low tolerance for stress and 
poor judgment".  An administrative separation was 
recommended.  Additional military personnel records indicated 
that the veteran was discharged in March 1968 for "reasons of 
character and behavior disorders".

A physician's summary of all pertinent data at separation 
from service was silent for an acquired psychiatric disorder.  

A treatment summary from Central Virginia Mental Health 
Services indicates the veteran was seen beginning in 
September 1976 following an episode of "psychotic" behavior 
at a local employment office.  His symptoms included paranoid 
delusions and hostile and aggressive behavior.  He was 
diagnosed with paranoid schizophrenia and treated with 
medications until August 1980.  No date of onset was 
indicated, and his prognosis was considered to be poor.  At 
the termination of treatment the veteran was transferred to 
another facility.  He spent approximately two years committed 
to a state mental health facility.

Western State Hospital records refer to hospitalization in 
late 1976 for schizophrenia.

An August 1984 private medical statement indicates a 
diagnosis of schizophrenia, paranoid type, chronic, currently 
in remission.  No date of onset is noted; however, a prior 
history of paranoid delusions, hallucinations, agitation, and 
panic reaction was recorded.

The veteran was afforded a VA psychiatric evaluation in July 
1985.  The VA physician diagnosed him with chronic paranoid 
schizophrenia.

The veteran was hospitalized at a VA medical center in June 
1987 following an acute schizophrenic episode.  He was 
stabilized on medication and released, and the previous 
diagnosis of paranoid schizophrenia was confirmed.  He was 
returned for additional treatment at the VA medical center in 
August of that year.  Again, he was diagnosed with and 
treated for paranoid schizophrenia.

In 1989, the veteran submitted the written statements of his 
mother and a fellow soldier.  Both parties wrote, in essence, 
that the veteran's mental state changed for the worse after 
service, and he has not been normal since that time.

Additional VA inpatient hospitalization was afforded the 
veteran in October 1990, and again in November and December 
1990 for chronic paranoid schizophrenia.  On each occasion, 
he was treated with medications and other therapies and 
discharged for outpatient follow-up.

In July 1991, the veteran returned to a VA medical center for 
inpatient care.  He reported hearing voices telling him to 
kill people, and was diagnosed with chronic paranoid 
schizophrenia, acute.  Medication was prescribed and he was 
eventually released to outpatient care.  He was readmitted 
the next month for psychiatric treatment, and was released 
after a few weeks.

His next VA inpatient hospitalization was in December 1991, 
for two weeks.  The diagnosis of chronic paranoid 
schizophrenia was confirmed and continued.

In April 1992, another statement from an acquaintance of the 
veteran was received. This person claimed to have known the 
veteran both prior to and after service, and described him as 
"totally different" after service.

The veteran was again committed to the Southern Virginia 
Mental Health Institute on an involuntary basis in May 1995.  
He had told his counselor that the voices he hears were 
telling him to hurt his family.  Drug abuse on an almost 
daily basis was also reported.  The examiner concurred with 
the prior diagnoses of paranoid schizophrenia.

Also, in May 1995, the veteran, wishing to reopen his claim, 
submitted the statement of C. J., Ph.D., who initially 
treated the veteran in September 1976.  Dr. J. noted that the 
veteran had two cousins hospitalized at a mental institution 
in 1976, and "this suggests a possibility of a genetic 
predisposition with the Army experience exposing him to those 
unique stressors that triggered his psychosis, i.e. 
diathesis-stress theory of mental illness."  However, the 
statement also noted the veteran's 1966 court-ordered 
evaluation which found "delinquent and explosive behavior".  
This, according to Dr. J., was "more suggestive of a conduct 
disorder than a psychosis."

In March 1996, the veteran submitted the statement of J. W., 
the veteran's former mother-in-law.  She wrote that the 
veteran had a "split personality" when she knew him after his 
discharge from service; he would be very nice one minute and 
verbally abusive the next.

The March 1996 statement of M. D., U.S. Army (Ret.) was also 
submitted.  She was the veteran's wife from 1969 to 1971.  
She reported that the veteran was very paranoid during their 
marriage, and was both verbally and physically abusive.  For 
these reasons she divorced him.

At his July 1996 hearing, the veteran testified that he never 
heard voices until he entered the service.  He stated his 
service was without incident until voices began to tell him 
to go absent without leave (AWOL).  The veteran also 
testified that there was a soldier by the same name on base, 
and the veteran's superiors may have mistaken the two men at 
some point while the veteran was being prosecuted for going 
AWOL.

In May 1998, the veteran was afforded another VA psychiatric 
examination.  The examiner reviewed the medical evidence of 
record in conjunction with the examination.  The veteran 
reported a history of symptoms including auditory 
hallucinations, delusions, hyperirritability, paranoia, and 
violent compulsions.  He displayed none of these at the time 
of the examination. 

The VA examiner gave a diagnosis of schizophrenia, paranoid 
type.  The examiner also reviewed the medical evidence of 
record and determined there was no objective documentation to 
support the conclusion that the veteran's current paranoid 
schizophrenia had its onset in service.  

In a February 25, 1999, the Board denied service connection 
for a psychiatric disorder because the veteran's paranoid 
schizophrenia began more than one year after service and was 
not shown to be related to any illness or injury in active 
service.

The pertinent evidence submitted since the February 1999 
Board decision consists of a September 2001 statement from 
L.H., a former service comrade.  He reported serving with the 
veteran in basic training.  He recalled the veteran being 
absent for 12 hours on March 2, 1968, because of family 
problems.  L. H., noted he was very upset to hear that the 
U.S. Army treated the veteran in a negative fashion.  

Information of record shows that the Social Security 
Administration (SSA) is unable to locate the veteran's SSA 
file and that any further attempt would be futile.  

Duplicate service records submitted show the veteran was 
administratively separated under appropriate Army regulations 
(Discharge for Unsuitability) due to immature personality 
with low tolerance for stress and poor judgment.  It was 
determined that he would not adjust to further military 
service and further rehabilitative efforts probably would be 
nonproductive.  He was given a General Discharge under 
honorable conditions.  Also submitted was his Army enlistment 
contract and copy of his DD Form 214, Service Personnel 
Record.

Information on file from the Director, Army Board for 
Correction of Military Records shows that the veteran's 
recent request for the correction of his military records was 
denied.  




Criteria

Finality and Materiality

A claim disallowed by the Board may not be reopened on the 
same factual basis. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 20.1105 (2003).

It does not appear that the veteran appealed the Board's 
December 1999 decision to the United States Court of Appeals 
for Veterans Claims(CAVC).  As such, the Board's July 1999 
decision is final.  38 U.S.C.A. §§ 7103, 7104.  However, when 
a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision becomes final, the former 
decision will be reconsidered by the RO.  38 C.F.R. § 
3.156(c).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2002).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

If the disorder is a psychosis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order ), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no  retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), and Holliday v. Principi, 
14 Vet. App. 280 (2001) were overruled to the extent they 
conflict with Supreme Court and CAFC precedent.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.

During the appeal period the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issues on appeal.  
Also, he was advised of evidence he could submit himself or 
to sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
notice was initially provided to the veteran before the 
initial unfavorable RO decision in April 2002.

Also, in Pelegrini the CAVC held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board notes that in VAOPGCPREC  1-2004, VA 
General Counsel held:

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), the 
VA, upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits and 
must indicate which portion of that information and evidence 
the claimant must provide and which portion VA will attempt 
to obtain for the claimant.  In Pelegrini v. Principi, 17 
Vet. App. 412 (2004), U.S. App. Vet. Claims LEXIS 11 
(Jan. 13, 2004), the CAVC stated that section 3.159(b)(1), 
explicitly, and section 5103(a), implicitly, require that VA 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that sections 5103(a) and 3.159(b)(1) require VA to include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and is not binding on 
VA.  Further, section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
there is no prejudice to him by appellate consideration of 
the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board notes that there is information on file from NPRC 
showing that the veteran's service medical records may have 
been destroyed by the fire at that facility in 1973.

The United States Court of Appeals for Veterans Claims 
(CAVC), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has 
held that where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See also Russo v. Brown, 9 Vet. 
App. 46, 50-51 (1996); Layno v. Brown, 6 Vet. App.465, 469 
(1994).  The RO has indicated that attempts to obtain 
pertinent evidence from alternative sources were 
unsuccessful.

Importantly, the available service medical records show a 
February 1968 mental health report reflects a diagnosis of an 
"immature personality with low tolerance for stress and poor 
judgment".  An administrative separation was recommended.  
Additional military personnel records indicated that the 
veteran was discharged in March 1968 for "reasons of 
character and behavior disorders".

A physician's summary of all pertinent data at separation 
from service was silent for an acquired psychiatric disorder.  

Moreover, a May 1998 VA psychiatric examination report shows 
that following a psychiatric evaluation or the veteran and a 
review of the claims file conjunction with the examination, 
the medical examiner opined that there was no objective 
documentation to support the conclusion that the veteran's 
current paranoid schizophrenia had its onset in service.  

The veteran has not identified any outstanding medical 
evidence of treatment for the claimed disability at issue.  
As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000.


New and Material Evidence

The appellant seeks to reopen his claim of entitlement to 
service connection for a psychiatric disorder denied by the 
Board in February 1999.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Evidence has been submitted which was not in the record at 
the time of the February 1999 Board determination.  

The pertinent evidence submitted since the February 1999 
Board decision primarily consists of a lay statement from a 
former service comrade.

Nonetheless, in the instant case, the Board finds that new 
and material evidence has not been submitted to reopen a 
claim of service connection for a psychiatric disorder 
including a psychosis.  38 C.F.R. § 3.156(a).

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).

The lay statement from L.H., is new, in that it was not been 
previously submitted. L.H., recalls the veteran was absent 
for 12 hours for family problems during basic training.  

Significantly, the above evidence does not provide a more 
complete picture of the circumstances surrounding the origin 
of the veteran's acquired psychiatric disorder.  The Board 
notes that generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).

The issue of whether the veteran developed a psychiatric 
disability in active duty is an issue of medical causation 
for which competent medical evidence is required.  The issue 
at hand requires competent medical evidence because it 
involves medical causation.  The record contains a May 1998 
VA psychiatric opinion which found no nexus between the 
veteran's psychiatric disability as first shown years 
postservice and the veteran's active duty.  The veteran has 
not submitted any competent and probative medical evidence 
which contradicts the May 1998 VA medical opinion.  

For these reasons, the September 2001 lay statement is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board notes that the copies of service records submitted 
are essentially duplicative of service records previously 
considered and are without any probative value.  The 
veteran's Army enlistment contract and copy of his DD Form 
214, Service Personnel Record lack probative value.

Information on file from the Director, Army Board for 
Correction of Military Records showing that the veteran's 
recent request for the correction of his military records was 
denied is without probative value.  

In light of the foregoing, the Board must conclude that the 
appellant has not submitted "new" and "material" evidence to 
reopen his claim of service connection for a psychiatric 
disorder including a psychosis.  38 C.F.R. § 3.156.








ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder including a psychosis, the appeal is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



